Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue involved in these appeals is the same in all material respects as the issue involved in United States v. Kohlberg, C. A. D. 88; that the market value or price at the time of exportation of the instant merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings, and all other costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the appraised value, less any amount added under duress.
Upon the agreed facts and the cited authority, I find and hold the proper dutiable export value of the merchandise covered by these appeals to be the value found by the appraiser, loss any amount added under duress. Judgment will be rendered accordingly.